Exhibit 10.1


Amendment to Employment Agreement


This amendment dated as of August 6, 2012 (“Amendment No. 3”) is made to the
Executive Employment Agreement (“Agreement”), dated as of November 17, 2007,
between GXS, Inc., a Delaware corporation (“GXS”), and Robert E. Segert
(“Employee”).


Recitals


Whereas GXS and Employee wish to amend and modify the Agreement, pursuant to
Section 9.E,


NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:


Section 7. (C)  and (D) of the Agreement shall be modified to read in its
entirety and subsequent sections re-ordered as follows:


Section 7.       Termination


(C )           Termination Without Cause. If the Employee is terminated without
“Cause” the Employee will receive, as severance, (i) continuation of the
Employee’s then current salary and, subject to applicable tax law, medical
benefits for twelve (12) months, (ii) an immediate lump sum payment of the
Employee’s then annual target bonus plus a pro-rata amount of the Employee’s
then annual bonus target (less any payment made under the current plan year),
and (iii) twelve (12) months vesting acceleration with respect to the Employee’s
then outstanding equity compensation.


In the event of a Change of Control (as defined in Appendix A), the Employee is
not offered a Comparable Position (as defined in Appendix A), and the Employee
terminates his employment with GXS, or its successor, within 12 months of the
Change of Control then such termination will be deemed to be a termination
without Cause.


In the event of a Change of Control (as defined in Appendix A), and if during
the period commencing one (1) month prior to the execution of the definitive
agreement for a Change of Control and twelve (12) months following the close of
the Change of Control the Employee is terminated without Cause or the Employee
resigns for Good Reason (as defined in Appendix C), the Employee will receive
the following severance: (i) eighteen (18) months continuation of the Employee’s
then current salary and, subject to applicable tax law, medical benefits, and
(ii) an immediate lump sum payment equivalent to eighteen (18) months of the
Employee’s then annual bonus target plus a pro-rata amount of the Employee’s
then annual bonus target.


In the event of a Change of Control (as defined in Appendix B), the Employee
will receive full acceleration with respect to the Employee’s then outstanding
equity compensation.


(D)           Resignation.  Except as provided in Section 7(C), if the Employee
resigns employment for any reason other than for Good Reason, the Employee shall
receive only (i) the Base Salary earned and unpaid as of the date of termination
and (ii) that portion, if any, of the bonus, which under the terms of the
Management Bonus Plan, has been earned at the completion of a specified period
for measuring and payment of the bonus under the Management Bonus Plan but which
has not yet been paid.  Employee’s right to all other benefits provided for
hereunder shall cease as of the date of the termination, unless otherwise
required by law.  Upon receipt of notice of the Employee’s resignation, or at
any time during the notice period given by the Employee, GXS may, at its option,
relieve Employee of any or all of Employee’s duties, or may terminate Employee,
and Employee shall be entitled only to payment of compensation earned and unpaid
as of the date of termination.


(E)           Duties Following Termination.  Upon termination of employment
and/or this Agreement, the Employee shall cooperate with GXS, as reasonably
requested by GXS, to effect a transition of Employee’s responsibilities and to
ensure that GXS is aware of all matters being handled by Employee.  Employee
shall also, upon reasonable notice, furnish such information and proper
assistance to GXS as may be reasonably required by GXS in connection with any
litigation in which it is or may become a party.


 
 

--------------------------------------------------------------------------------

 
 
(F)           Compliance with Section 409A To the extent that Section 409A of
the Internal Revenue Code (“Code”) applies to any payment or election required
under this Agreement, such payment or election shall be made in conformance with
the provisions of Section 409A of the Code.  Certain provisions of this
Agreement are intended to constitute a separation pay arrangement that does not
provide for the deferral of compensation subject to Section 409A of the Code
and, if any such provision is subject to more than one interpretation or
construction, such ambiguity shall be resolved in favor of that interpretation
or construction which is consistent with such provisions not being subject to
the provisions of Section 409A.  The remaining provisions of this Agreement are
intended to comply with the provisions of Section 409A of the Code (to the
extent applicable) and, to the extent that Section 409A applies to any provision
of this Agreement and such provision is subject to more than one interpretation
or construction, such ambiguity shall be resolved in favor of that
interpretation or construction which is consistent with the provision complying
with the applicable provisions of Section 409A of the Code (including, but not
limited to the requirement that any payment made on account of the Employee’s
separation from service (within the meaning of Section 409A(a)(2)(A)(i) of the
Code and the regulations issued thereunder) (“Separation from Service”), shall
not, if such Employee is a Specified Employee (within the meaning of Section
409A(a)(2)(B)(i) of the Code and the regulations issued thereunder), be made
earlier than the first business day of the seventh month following the
Employee’s Separation from Service, or if earlier the date of death of the
Employee).  Any payment that is delayed in accordance with the foregoing
sentence shall be made on the first business day following the expiration of
such six (6) month period.


(G)           Release Requirement.  Notwithstanding anything herein to the
contrary, receipt of severance is contingent on the Employee’s signing GXS’
standard termination agreement, which will include a complete release for the
benefit of GXS, and such release becoming irrevocably effective.  The Employee
will have a period of at least 21 days following termination of the Employee’s
employment to sign and return the release (the “release period”).  To the extent
the release period spans more than one calendar year, severance shall accrue
from the date of termination, with the first severance payment being provided to
the Employee no earlier than the first regularly scheduled payroll date in the
second calendar year.


(H)           280G Provision.  In the event as a result of the payment of any
amounts hereunder, the Employee would be subject to excise taxation under
Section 4999 of the Code, payment shall be either (i) provided in full, or (ii)
reduced so as to provide that the Employee is not subject to such excise
taxation, whichever of the foregoing results in the greatest after-tax amount to
the Employee.  Any calculations to determine payment in accordance with this
provision shall be performed by either GXS’ legal counsel or independent
auditors.  To the extent payments are reduced, first cash payments will be
reduced, in reverse order of payment, then vesting acceleration, if any, in
reverse order of specified vesting (ignoring vesting acceleration), and then all
other payments and benefits pro rata.






 IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement, to be
effective as of the day and year first above written.








Employee:
 
GXS, Inc.:
             
  
       
/s/ Robert E. Segert
 
By:
/s/ George Hall, SVP, Human Resources
                                     
Date:
August 6, 2012  
Date:
August 6, 2012  





 
 

--------------------------------------------------------------------------------

 
 
APPENDIX A




“Change of Control” means the occurrence of one of the following events:


(i)            the consummation of a merger or consolidation of the Company
(defined for purposes of this Subsection to include GXS, Inc. and any "Person"
in "Control" (as defined below) of GXS, Inc.) with or into any other entity
pursuant to which the stockholders of the Company, or applicable, immediately
prior to such merger or consolidation hold less than 50% of the voting power of
the surviving entity;


(ii)           the sale or other disposition of all or substantially all of the
Company's assets or any approval by the stockholders of the Company of a plan of
complete liquidation of the Company;


(iii)          any acquisition by any person or persons (other than the direct
and indirect stockholders of the Company immediately after the Effective Date)
of the beneficial ownership of 50% or more of the voting power of the Company's
equity securities in a single transaction or series of related transactions;
provided, however, that an underwritten public offering of the Company's
securities shall not be considered a Change in Control; or


(iv)          any change in the composition of the Board over a two-year period
such that the directors at the beginning of the period and new directors elected
during that period and approved by two-thirds of the incumbent directors cease
to constitute at least a majority of the Board. provided, however, that a
transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company's incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company's securities immediately before such transaction.


“Control” shall mean ownership, directly or indirectly, of more than fifty
percent (50%) of the total combined voting power of all outstanding voting
securities of a Person.


“Person” shall mean and refer to any individual, corporation, partnership,
limited liability company, association, trust or other entity or organization.


A position is not a “Comparable Position" if the Employee is not permitted to
continue in a position comparable to the position held before the applicable
event.  For a position to be deemed not to be comparable, one or more of the
following must occur: (i) a material diminution in the combined Base Salary and
Bonus target; (ii) a material diminution in authority, duties or
responsibilities; (iii) a material diminution in the budget over which the
Employee retains authority; or (iv) a material change in the geographic location
at which the Employee is regularly required to provide services.


 
 
 

--------------------------------------------------------------------------------

 
 
APPENDIX B


“Change of Control” means, except as otherwise limited by the Award Agreement,
the occurrence of one of the following events:
 
(i)
the direct or indirect sale, lease, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties or assets of the
Company and its Subsidiaries taken as a whole to any Person (including any
“person” (as that term is used in Section 13(d)(3) of the Exchange Act)) other
than a Principal or a Related Party of a Principal;

 
(ii)
the adoption of a plan relating to the liquidation or dissolution of the
Company;

 
(iii)
the consummation of any transaction (including, without limitation, any merger
or consolidation), the result of which is that any Person (including any
“person” (as defined above)), other than the Principals and their Related
Parties or a Permitted Group becomes the Beneficial Owner, directly or
indirectly, of more than 50% of the Voting Stock of the Company, measured by
voting power rather than number of shares; provided that this clause (iii) will
not apply to the acquisition of the Company by one or more direct or indirect
holding companies with no other material assets or operations, the Voting Stock
of which is Beneficially Owned, immediately after such acquisition, by the
Persons who Beneficially Owned the Voting Stock of the Company immediately prior
to such acquisition (and in substantially the same proportions);

 
(iv)
the Company consolidates with, or merges with or into, any Person, or any Person
consolidates with, or merges with or into, the Company, in any such event
pursuant to a transaction in which any of the outstanding Voting Stock of the
Company or such other Person is converted into or exchanged for cash, securities
or other property, other than any such transaction where the Voting Stock of the
Company outstanding immediately prior to such transaction constitutes or is
converted into or exchanged for a majority of the outstanding shares of the
Voting Stock of such surviving or transferee Person (immediately after giving
effect to such transaction); or

 
(v)
any change in the compensation of the Board over a twelve month period such that
the directors at the beginning of the period and new directors elected during
that period and approved by two-thirds of the incumbent directors cease to
constitute at least a majority of the Board.

provided, however, that a transaction shall not constitute a Change of Control
if its sole purpose is to change the state of the Company’s incorporation or to
create a holding company that will be owned in substantially the same
proportions by the persons who held the Company’s securities immediately before
such transaction.  For purposes of this definition, a Person shall not be deemed
to have beneficial ownership of securities subject to a stock purchase
agreement, merger agreement or similar agreement until the consummation of the
transactions contemplated by such agreement.

--------------------------------------------------------------------------------





 


 


 
 
Note: Unless defined in this Appendix B, capitalized terms used above shall be
as defined in the 2010 GXS Group, Inc. Long Term Incentive Plan, Amended May 10,
2012
 
 
 
 

--------------------------------------------------------------------------------

 
 
APPENDIX C


Good Reason means:


(i)
a material diminution in your combined base salary and bonus target, if
applicable;
(ii)
a material diminution in your authority, duties or responsibilities;
(iii)
a material diminution in the budget over which you retain authority, if
applicable;
(iv)
a material change in the geographic location at which you are regularly required
to provide services;
(v)
a material breach of this agreement by GXS;
(vi)
a Change of Control (as defined in Appendix A) and a failure to offer a
Comparable Position (as defined in Appendix A)  for 12 months thereafter






--------------------------------------------------------------------------------